
	
		III
		110th CONGRESS
		2d Session
		S. RES. 648
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2008
			Mr. Dodd (for himself,
			 Mr. Lieberman, Mr. Reed, and Mr.
			 Whitehouse) submitted the following resolution; which was referred
			 to the Committee on Armed
			 Services
		
		
			September 22 (legislative day, September 17),
			 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  crossing of the North Pole by the USS Nautilus (SSN 571) and its significance
		  in the history of both our Nation and the world.
	
	
		Whereas
			 the USS Nautilus (SSN 571), built and launched at Electric Boat in Groton,
			 Connecticut, on January 21, 1954, was the first vessel in the world to be
			 powered by nuclear power;
		Whereas
			 the USS Nautilus overcame extreme difficulties of navigation and
			 maneuverability while submerged under the polar ice, and became the first
			 vessel to cross the geographic North Pole on August 3, 1958;
		Whereas
			 the USS Nautilus continued on her voyage and became the first vessel to
			 successfully navigate a course across the top of the world;
		Whereas
			 the USS Nautilus, having claimed this historic milestone and returned home to
			 Naval Submarine Base New London, continued to establish a series of naval
			 records in her distinguished 25-year career, including being the first
			 submarine to journey 20,000 leagues under the sea;
		Whereas
			 the USS Nautilus completed these significant and laudable achievements during a
			 critical phase of the Cold War, providing a source of inspiration for Americans
			 and raising the hopes of the Free World;
		Whereas
			 the USS Nautilus was the first naval vessel in peacetime to receive the
			 Presidential Unit Citation for its meritorious efforts in crossing the North
			 Pole;
		Whereas
			 Commander William R. Anderson of the United States Navy was awarded the Legion
			 of Merit for his role in commanding the USS Nautilus during its historic
			 voyage;
		Whereas
			 the USS Nautilus and its contribution to world history was praised by a range
			 of American Presidents, including President Harry Truman, President Dwight D.
			 Eisenhower, President Lyndon B. Johnson, President Jimmy Carter, and President
			 Bill Clinton; and
		Whereas
			 President Eisenhower described the voyage to the North Pole as a
			 magnificent achievement from which the entire free world
			 would benefit: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the historic significance of the
			 journey to the North Pole undertaken by the USS Nautilus;
			(2)commends the officers and crew of the USS
			 Nautilus on the 50th anniversary of their magnificent achievement;
			(3)recognizes the importance of the USS
			 Nautilus’ journey to the North Pole as not only a military and scientific
			 accomplishment, but also in confirming America’s longstanding interest in this
			 vital region of the world;
			(4)commends the role of the USS Nautilus and
			 the United States Submarine Force in protecting the interests of the free world
			 during the Cold War; and
			(5)supports the continuing role of the United
			 States Submarine Force in defending our Nation in the 21st century.
			
